Citation Nr: 1540526	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-35 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for acquired psychiatric disabilities, to include posttraumatic stress disorder (PTSD) and anxiety.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from June 1951 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction of this case was subsequently returned to the RO in Winston-Salem.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The Veteran seeks service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (CAVC) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Therefore, the issue was recharacterized above as service connection for acquired psychiatric disabilities, to include PTSD and anxiety.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file shows that the Veteran has diagnoses of PTSD and anxiety.  Several stressors were provided to the Joint Services Records Research Center (JSRRC) to determine if any could be corroborated.  Even with providing the benefit of the doubt to the Veteran, the Board finds that only one alleged stressor has been corroborated.  The sole stressor that was corroborated involved the Veteran's allegations of the U.S.S. Rochester encountering a typhoon after leaving Saigon.  The September 2013 response from the JSRRC noted that a typhoon could not be corroborated but that a Tropical Storm with winds of 50 mph occurred off the Philippine Islands from March 1, 1954 to March 4, 1954.   Although this stressor was actually an encounter with a Tropical Storm as corroborated by the JSRRC, in providing the benefit of the doubt to the Veteran, the Board can find that this one stressor has been adequately corroborated.  As this is the sole stressor that could be corroborated, the Board finds that a VA examination is needed to determine whether this particular stressor alone is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to this stressor.  38 C.F.R. § 3.304 (f)(3).

The Board finds the Veteran's inconsistencies along with the Veteran's personnel records and JSRRC response lead to the conclusion that other alleged stressors cannot be verified.  Moreover, the evidence fails to demonstrate that the Veteran participated in any type of military engagements or that he was in fear of hostile military activity during service.  Therefore, the Board does not find that the examiner should consider his other claimed stressors in his determination of whether they are adequate to support a diagnosis of PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine whether he has PTSD or any other psychiatric disorder that can be related to service.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a history from the Veteran.  All indicated studies should be performed, and their results reported. 

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present psychiatric diagnoses.

The examiner should indicate whether the Veteran meets the criteria for a diagnosis of PTSD and whether such is at least as likely as not (a probability of 50 percent or greater) related to the in-service stressor of the tropical storm.  All other stressors have been unable to be corroborated.  If a diagnosis of PTSD is not made, the examiner should provide a discussion of why the Veteran does not meet the diagnostic criteria for such.  In doing so, the examiner should discuss, and reconcile to the extent possible, the diagnosis of PTSD made by the Psychological Consulting Services in May 2012.

The examiner's attention is directed to the September 2013 response from the JSRRC noted that the Tropical Storm with winds of 50 mph occurred off the Philippine Islands from March 1, 1954 to March 4, 1954.  

The examiner should also opine whether it is at least as likely as not that any other diagnosed psychiatric disorder (other than PTSD) is related to service.  In this regard, private treatment records show a diagnosis of anxiety with a prescription for Xanax.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655.

3. Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

